TEXTRON Exhibit 99.1 Corporate Communications Department NEWS Release Investor Contacts: Doug Wilburne – 401-457-2288 Bill Pitts – 401-457-2288 FOR IMMEDIATE RELEASE Media Contact: Michael Maynard – 401-457-2474 Textron Reports Third Quarter GAAP EPS of $0.01; $0.12 EPS from Continuing Operations before Special Charges Further Reduces Finance Managed Receivables by $700 Million Generates $327 Million Manufacturing Free Cash Flow Providence, Rhode Island – October 27, 2009 – Textron Inc. (NYSE: TXT) today reported third quarter 2009 net income of $0.01 per share. Excluding special charges, income from continuing operations was $0.12 per share.Revenues in the quarter were $2.5 billion, down 27 percent from the third quarter of 2008. Managed receivables at the company’s finance business were further reduced by $700 million and third quarter manufacturing free cash flow was $327 million. Textron recorded third quarter pre-tax, special charges of $42 million associated with its restructuring program. Full-year restructuring charges are now expected to be approximately $240 million. “Third quarter results reflect continued stabilization in most of our commercial markets,” said Textron Chairman and CEO Lewis B. Campbell. “We have made good progress this year generating cash through the process of winding down TFC’s non-captive business, as well as improving cost productivity in our manufacturing businesses. With a positive long-term outlook for our company, this is an excellent time to transfer executive leadership to Scott Donnelly, as announced last month.” Outlook The company expects full-year earnings per share from continuing operations excluding special charges will be in the upper end of its guidance range of $0.33 to $0.63 per share on expected revenues of about $10.6 billion. The company also continues to expect full-year manufacturing free cash flow will be in the range of $300 - $400 million. Scott Donnelly, Textron President, COO and CEO-elect concluded, “Our businesses have reduced costs in reaction to the dramatic market slow-down that we experienced over the past year and that was evident in our third quarter operating results.” “The demand environment for our commercial products continues to show signs of stabilization, but we believe that market recovery likely will be slow and modest. Therefore, we will maintain our focus on improving operating and working capital productivity, while investing in new product development to spur future growth,” added Donnelly. Third Quarter Segment Results Cessna Cessna’s revenues decreased $593 million from the same period last year, primarily reflecting the delivery of 68 Citation jets in the third quarter of 2009, compared to 124 jets last year and lower aftermarket volumes, partially offset by an increase in used aircraft volume. Segment profit decreased $206 million primarily due to the lower sales volumes and related costs associated with idle capacity and temporary plant shutdowns. The impact of lower volume was partially offset by lower engineering, selling and administrative expenses, which included the net impact of employee furloughs taken during the quarter and customer deposit forfeitures. Cessna backlog at the end of the third quarter was $6.9 billion, a decline of $1.3 billion from the second quarter. Bell Bell’s revenues decreased $74 million from last year’s third quarter largely due to lower commercial helicopter revenues. Bell’s segment profit increased by $16 million due to lower selling and administrative expenses, a gain from the termination of a foreign exchange hedge contract, higher customer-funding ofresearch and development costs and pricing in excess of inflation.These increases were partially offset by lower volume and an unfavorable mix. Bell backlog at the end of the third quarter was $5.6 billion, down $250 million from the end of last quarter. Textron Systems Textron
